Case 1:17-cv-00844-WJM-SKC Document 196-2 Filed 11/26/19 USDC Colorado Page 1 of 3




                     EXHIBIT
                                     B
Case 1:17-cv-00844-WJM-SKC Document 196-2 Filed 11/26/19 USDC Colorado Page 2 of 3



     From:               Nicholas Thompson
     To:                 Goman, Keith
     Cc:                 Jonathan L. Stone; Dale, Gillian
     Subject:            RE: Motion for Leave
     Date:               Tuesday, November 26, 2019 12:18:00 PM




     Agreed.

     Thank you.

     -----Original Message-----
     From: Goman, Keith <gomank@hallevans.com>
     Sent: Tuesday, November 26, 2019 12:17 PM
     To: Nicholas Thompson <nthompson@moodyrrlaw.com>
     Cc: Jonathan L. Stone <jstone@moodyrrlaw.com>; Dale, Gillian <daleg@hallevans.com>
     Subject: RE: Motion for Leave

     No objection, as long as you agree not to take a sneak peek at ours.


     Keith Goman | Member
     gomank@hallevans.com
     Tel: 303-628-3423
     Cell: 720-839-1159


     Hall & Evans, LLC
     1001 Seventeenth Street, Suite 300
     Denver, CO 80202

     COLORADO | MONTANA | NEW MEXICO | UTAH | WYOMING




     Confidentiality Notice: This e-mail and any files transmitted with it are confidential and intended solely for the
     named addressee(s) of this message and may be subject to attorney-client privilege or work-product protection. If
     you are not the named addressee, unauthorized use, disclosure or distribution is prohibited; please notify the sender
     by reply email and destroy all copies of the original message. Our spam protection may prevent any reply e-mail
     from being delivered. If I have not responded to your email within 48 hours, please contact our office at 303/628-
     3300. This e-mail and any attachments are believed to be free of viruses and defects, but it is the responsibility of
     the recipient to ensure that it is virus-free. The sender is not responsible for any loss or damage arising from its use.-
     ----Original Message-----
     From: Nicholas Thompson <nthompson@moodyrrlaw.com>
     Sent: Tuesday, November 26, 2019 7:19 AM
     To: Goman, Keith <gomank@hallevans.com>
     Cc: Jonathan L. Stone <jstone@moodyrrlaw.com>; Dale, Gillian <daleg@hallevans.com>
     Subject: Motion for Leave

     Keith:

     We misread the order and thought it required that the brief that was due yesterday be filed on 12/2. We have not
     read your brief, from which it follows that BNSF has not been prejudiced by our mistake. Please let us know
     whether BNSF objects to the motion for leave to file a day late we will file today.
Case 1:17-cv-00844-WJM-SKC Document 196-2 Filed 11/26/19 USDC Colorado Page 3 of 3



     Nick


     Sent from my iPhone
